No opinion. Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur. Considering the statement in appellant’s brief, on the present appeal, with respect to dispensing with the printing of the record on appeal from the judgment, as a motion for relief in connection with such printing, the motion is granted to the extent of permitting the appeal from the judgment to be prosecuted on the original papers, a typewritten transcript of the stenographer’s minutes, and typewritten briefs, in view of the similar relief which this court granted for the prosecution of the appeal from the order, which has been affirmed herewith. Appellant is directed to file five typewritten copies of her brief and to serve one copy thereof on the attorney for the respondent. The typewritten brief shall be double spaced and each page shall contain not more than three folios. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.